DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action incorporates Reasons For Allowance.

2.	This Office Action is sent in response to Applicant’s communication received on 10/30/2020 for application number 17052101. The Office herby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
   
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 10/30/2020, 08/24/2021 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Preliminary Amendments
5.	The preliminary amendments filed 10/30/2020 has been entered and made of record.

6.	Applicants claimed amendments filed on 10/21/2013 have been entered.


REASONS FOR ALLOWANCE
8.	The following is an examiner's statement of reasons for allowance: The instant
invention is related to deformation testing apparatus that tests durability of a specimen
such as a thin glass plate and a resin plate to be used for a flexible display such as a substrate of a mobile phone or the like and an organic electroluminescence display or the like by deforming
the specimen.

Prior art was found for the claims as follows:
Weinhold et al., [US Patent No.: 5,992, 224 A1] discloses: determining the deformability of the surface of a test specimen. Firstly, by scanning along a line on the surface with a lightly loaded stylus, the surface texture of the specimen is measured. Secondly, the same line is traversed with a loaded indenter such that the surface of the specimen is penetrated. Finally, the same line is traversed again with a lightly loaded stylus to record the new surface texture.

Soga et al., [US Pub. No.: 2002/0066583 A1] discloses improving falling down shock resistance or impact resistance in an electronic equipment and of improving reliability of a solder joint in a semiconductor device die-bonded Si chip or the like to which thermal shock causing large deformation may act, bump mounting of BGA, CSP, WPP, flip-chip and so forth, a power module acting large stress and so forth.

9.	Applicant uniquely claimed a distinct feature in the instant invention, which are
“…wherein the reference cycle number deformation data calculating means comprises: reference formula deriving means capable of deriving a reference formula of a formula expressing a shape of the specimen based on the reference captured image data;
reference-deformation-degree calculating means capable of calculating a reference deformation degree showing a deformation degree in at least two or more portions of the specimen based on the reference formula derived by the reference formula deriving means; and reference-deformation-degree selecting means capable of selecting what is judged to be a largest deformation degree among at least two or more reference deformation degrees calculated by the reference-deformation-degree calculating means as the reference cycle number deformation data. ”
This feature is not found or suggested in the prior art.

10.	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of reasons for Allowance.”

11.	Claims 1, 3-10, 12-16, 18 and 23-27 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488